Opinion issued March 18, 2021




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00400-CV
                             ———————————
                          GEANA GOLDEN, Appellant
                                          V.
                    DEAN BRADLEY MCNEELY, Appellee


                    On Appeal from the 245th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-35893


                           MEMORANDUM OPINION

      Appellant, Geana Golden, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did

not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).
Accordingly, we dismiss the appeal for want of prosecution for failure to timely file

a brief. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Farris.




                                         2